                                          Case 3:19-mj-70373-JCS Document 49 Filed 03/29/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    UNITED STATES OF AMERICA,                     Case No. 19-mj-70373-JCS-3, 4
                                                      Plaintiff,
                                   8
                                                                                      ORDER DENYING MOTIONS FOR
                                                v.                                    PRELIMINARY HEARING
                                   9

                                  10    AMY COLBURN; GREG COLBURN,                    Re: Dkt. Nos. 33, 34
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         Defendants Amy Colburn and Greg Colburn have filed Motions for a Preliminary Hearing.

                                  14         IT IS HEREBY ORDERED that the Motions are DENIED as moot.

                                  15         IT IS SO ORDERED.

                                  16   Dated: March 29, 2019

                                  17                                              ______________________________________
                                                                                  JOSEPH C. SPERO
                                  18                                              Chief Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
